                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

In re:
                                                                   Chapter 11
BOY SCOUTS OF AMERICA AND
DELAWARE BSA, LLC,1                                                Bankruptcy Case No. 20-10343 (LSS)

                                     Debtors.                      Jointly Administered



                                                                   Case No. 21-cv-00392 (RGA)
FUTURE CLAIMANTS’ REPRESENTATIVE,
et al.,

                                     Petitioners,

v.

BOY SCOUTS OF AMERICA AND DELAWARE
BSA, LLC,

                                     Respondents.


                STIPULATION WITH REGARD TO MOTION OF THE
              FCR, TCC, AND COALITION FOR ENTRY OF AN ORDER
               WITHDRAWING THE REFERENCE OF PROCEEDINGS
           INVOLVING THE ESTIMATION OF PERSONAL INJURY CLAIMS

         WHEREAS, on March 17, 2021, James L. Patton, Jr., the Future Claimants’

Representative (the “FCR”), the Official Committee of Tort Claimants (the “TCC”), and the

Coalition of Abused Scouts for Justice (the “Coalition”) (collectively, the “Movants”), filed the

Motion of the Future Claimants’ Representative, the Official Committee of Tort Claimants, and

the Coalition of Abused Scouts for Justice for Entry of an Order, Pursuant to 28 U.S.C. § 157(d)

and Bankruptcy Rule 5011(a), Withdrawing the Reference of Proceedings Involving the

Estimation of Personal Injury Claims (the “Motion”) with the United States Bankruptcy Court


1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.



                                                           1
for the District of Delaware (the “Bankruptcy Court”). The Motion was subsequently docketed

in the United States District Court for the District of Delaware (the “District Court”).

       WHEREAS, on March 29, 2021, the Movants served the Motion on the certain parties,

which date shall be the date the Motion was deemed served on all parties under Local

Rule 7.1.2(b). Copies of the Motion are available for review and download free of charge on the

website maintained by the Debtors’ Claims, Noticing, and Solicitation Agent, Omni Agent

Solutions, at https://omniagentsolutions.com/BSA.

       IT IS HEREBY STIPULATED AND AGREED, by and between the parties for the

undersigned counsel as follows:

       (1) the time for any party to file a response to the Motion shall be April 15, 2021; and

       (2) the time for the Movants to file a reply shall be April 22, 2021.




Dated: March 31, 2021              By:    /s/ Stamatios Stamoulis
                                         Stamatios Stamoulis (#4606)

                                         STAMOULIS & WEINBLATT LLC
                                         800 N. West Street
                                         Third Floor
                                         Wilmington, Delaware 19801
                                         Telephone: 302 999 1540

                                         O’MELVENY & MYERS LLP
                                         Tancred Schiavoni (pro hac vice)
                                         Times Square Tower
                                         7 Times Square
                                         New York, New York 10036-6537
                                         Telephone: 212 326 2000



                                         Counsel for Century Indemnity Company




                                                 2
MORRIS, NICHOLS, ARSHT & TUNNELL LLP

/s/ Derek C. Abbott
Derek C. Abbott (No. 3376)
Andrew R. Remming (No. 5120)
Eric W. Moats (No. 6441)
Paige N. Topper (No. 6470)
1201 North Market Street, 16th Floor
P.O. Box 1347
Wilmington, Delaware 19899-1347
Telephone: (302) 658-9200
Email:     dabbott@mnat.com
           aremming@mnat.com
           emoats@mnat.com
           ptopper@mnat.com

WHITE & CASE LLP
Jessica C. Lauria (pro hac vice)
1221 Avenue of the Americas
New York, New York 10020
Telephone: (212) 819-8200
Email: jessica.lauria@whitecase.com

Michael C. Andolina (pro hac vice)
Matthew E. Linder (pro hac vice)
Laura E. Baccash (pro hac vice)
Blair M. Warner (pro hac vice)
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccach@whitecase.com
       blair.warner@whitecasel.com

Counsel for the Debtors and Debtors in Possession

YOUNG CONAWAY STARGATT & TAYLOR, LLP

/s/ Robert S. Brady
Robert S. Brady (Bar No. 2847)
Edwin J. Harron (Bar No. 3396)
Sharon M. Zieg (Bar No. 4196)
Rodney Square
1000 North King Street
Wilmington, Delaware 19801



       3
Telephone: (302) 571-6600
Facsimile: (302) 571-1253
Email: rbrady@ycst.com
       eharron@ycst.com
       szieg@ycst.com

Counsel to the Future Claimants’ Representative


PACHULSKI STANG ZIEHL & JONES LLP

/s/ James E. O’Neill
James I. Stang (CA Bar No. 94435)
 Iain A.W. Nasatir (CA Bar No. 148977)
John A. Morris (NY Bar No. 2405397)
James E. O’Neill (DE Bar No. 4042)
John W. Lucas (CA Bar No.271038)
919 North Market Street, 17th Floor
P.O. Box 8705
Wilmington, DE 19899-8705 (Courier 19801)
Telephone: (302) 652-4100
Facsimile: (302) 652-4400
Email: jstang@pszjlaw.com
        inasatir@pszjlaw.com
        jmorris@pszjlaw.com
        joneill@pszjlaw.com
        jlucas@pszjlaw.com

Counsel for the Tort Claimants’ Committee


MONZACK MERSKY AND BROWDER, P.A.

/s/ Rachel B. Mersky
Rachel B. Mersky (DE No. 049)
1201 North Orange Street, Suite 400
Wilmington, Delaware 19801
Telephone: (302) 656-8162
Email:      mersky@monlaw.com

BROWN RUDNICK LLP
David J. Molton, Esq.
Eric R. Goodman, Esq.
Seven Times Square
New York, NY 10036
Telephone: (212) 209-4800



       4
Email: dmolton@brownrudnick.com
Email: egoodman@brownrudnick.com

ROBBINS, RUSSELL, ENGLERT, ORSECK,
 UNTEREINER & SAUBER LLP
Lawrence S. Robbins
Ariel N. Lavinbuk
William J. Trunk
Joshua S. Bolian
2000 K Street NW, 4th Floor
Washington, DC 20006
Telephone: 202-775-4500
Email:      lrobbins@robbinsrussell.com
    alavinbuk@robbinsrussell.com
    wtrunk@robbinsrussell.com
    jbolian@robbinsrussell.com

Counsel to the Coalition of Abused Scouts for
Justice

BAYARD, P.A.

/s/ Erin R. Fay
Erin R. Fay (No. 5268)
Gregory J. Flasser (No. 6154)
600 North King Street, Suite 400
Wilmington, Delaware 19801
Telephone: (302) 655-5000
Email: efay@bayardlaw.com
        gflasser@bayardlaw.com

SHIPMAN & GOODWIN LLP
James P. Ruggeri
Joshua D. Weinberg
1875 K Street, NW, Suite 600
Washington, D.C. 20003
Tel: (202) 469-7750
Email: Ruggeri@goodwin.com
       JWeinberg@goodwin.com

WILMER CUTLER PICKERING
HALE AND DORR LLP
Philip D. Anker
7 World Trade Center
250 Greenwich Street
New York, N.Y. 10007



       5
                               Tel: (212) 230-8890
                               Email: philip.anker@wilmerhale.com

                               Danielle Spinelli
                               Joel Millar
                               1875 Pennsylvania Avenue N.W.
                               Washington, D.C. 20006
                               Tel: (202) 663-6000
                               Email: danielle.spinelli@wilmerhale.com
                                      joel.millar@wilmerhale.com

                               Attorneys for First State Insurance
                               Company, Hartford Accident and
                               Indemnity Company and Twin City
                               Fire Insurance Company



APPROVED AND SO ORDERED

BY THE COURT:


________________________
Honorable Richard G. Andrews




                                      6
